PROMISSORY NOTE – SALARY

 

 

$415,657.03 Date: December 31, 2011 

 

FOR VALUE RECEIVED, the undersigned, Skinvisible, Inc., of 6320 South Sandhill
Road, Suite 10, Las Vegas, NV 89120 promises to pay to the order of Terry
Howlett (“Lender”), whose address is 356 Vincents Hollow Circle, Henderson, NV.
89052, or such other place as the Lender may designate in writing to the
undersigned, the principal sum of Four Hundred and Fifteen Thousand, Six Hundred
Fifty Seven and Three Cents ($415,657.03 ), together with interest thereon from
date hereof until paid, at the rate of ten percent (10%) per annum as follows:
The entire principal and interest amount shall be repaid on or before December
31, 2016.

 

All or any part of the aforesaid principal sum may be prepaid at any time and
from time to time without penalty. This note is in regards to gross salary, from
July 1, 2011 to December 31, 2011 and note from previous years.

 

Upon written request by Lender, the principal of this loan may be converted to
common shares of Skinvisible, Inc. at the price of Four Cents ($0.04) per share
at any time up until December 31, 2016. In addition, the Company will issue a
warrant agreement in the name of your designate, which will give the holder the
right to purchase further shares at Six Cents ($0.06) per share if exercised
within 3 years following the conversion date. The warrant agreement will give
the holder the right to purchase one share for every two shares acquired by the
holder in this transaction for an aggregate total of Five Million One Hundred
Ninety-Five Thousand Seven Hundred and Thirteen (5,195,713) additional shares at
the above price.

 

This note is made and executed under, and is in all respects governed by, the
laws of the State of Nevada.

 

 

/s/ Terry Howlett

Skinvisible, Inc. 

 

 

 

